
	
		II
		111th CONGRESS
		1st Session
		S. 1530
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2009
			Mr. Reid (for himself,
			 Mr. Nelson of Florida,
			 Mr. Ensign, and Mr. Martinez) introduced the following bill; which
			 was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To prohibit an agency or department of the United States
		  from establishing or implementing an internal policy that discourages or
		  prohibits the selection of a resort or vacation destination as the location for
		  a conference or event, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Resort Cities from
			 Discrimination Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Tourism,
			 including conventions and meetings, is an important part of the United States
			 economy that generates billions of dollars in tax revenues for many
			 localities.
			(2)Analysts estimate
			 that approximately 90 percent of employers in the travel industry are small
			 businesses and more than 12 percent of United States employees are employed by
			 the travel industry.
			(3)Many local
			 economies around the country have developed into destinations for vacationers
			 and conventioneers alike, and those local economies depend on the travel
			 industry to support local employment, create new jobs, and generate tax
			 revenues for critical public services.
			(4)These same
			 destinations are home to large and small businesses that have unique skills,
			 amenities, and resources for planning and facilitating meetings and conventions
			 for all purposes and, consequently, may deliver value and convenience for
			 individuals and organizations in need of a location for an official
			 event.
			(5)Locating an
			 official event in such a city frequently may save taxpayer dollars, as compared
			 to other locations.
			(6)Agencies and
			 departments of the United States have a responsibility to find ways to maximize
			 taxpayer dollars in conducting official business, including planning and
			 conducting official meetings attended by Federal employees.
			(7)In deciding where
			 to locate an official government meeting by applying this principle of
			 maximizing taxpayer dollars, government officials often will conclude that many
			 locations known as resort destinations also will provide the best value and
			 convenience for official meetings and business.
			(8)Resort and
			 vacation destination cities tend to be affected disproportionally during
			 economic downturns and, therefore, are especially vulnerable to discrimination
			 by meeting and convention planners, which could exacerbate unemployment and
			 related demands on United States taxpayers.
			3.Limitation on
			 certain travel and conferences policies of agencies of the United
			 StatesNo agency or department
			 of the United States may establish or implement an internal policy regarding
			 travel, event, meeting, or conference locations that discourages or prohibits
			 the selection of such a location because the location is perceived to be a
			 resort or vacation destination.
		
